DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 is objected to because of the following informalities:  
In line 3 of claim 15, the examiner suggests changing “each of the at least one amplifying systems including” to --each amplifying system of the at least one amplifying system including--, as only one instance of “at least one amplifying system” is provided with antecedent basis, and further the singular at least one amplifying system may comprise a plurality of amplifying systems as per claims 17 & 18.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 17 & 18 recites the limitation "the second transmission lines of the two amplifying systems" in line 4.  There is insufficient antecedent basis for this limitation in the claim. While Claim 15 has been amended to provide for the at least one amplifying system, with each amplifying system including a transmission line transformer, claims 17 & 18 cite two amplifying systems as two new elements that are not cited as being amongst the “at least one amplifying system” of claim 15. The limitations that specify the transmission line transformer in claim 15 are only provided for amplifying systems of “the at least one amplifying system,” with amplifying systems in addition to the “at least one amplifying system” not being excluded. As such, the citation of transmission line transformers in claims 17 & 18 lacks proper antecedent basis. 
The examiner advises the applicant to amend claims 17 & 18 such that the at least one amplifying system of claim 15 comprises the two amplifying systems cited in claims 17 & 18.
Claims 19 & 20 are rejected as being dependent upon claim 17.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9-12, & 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Komiak (US PGPub 20180183396), a reference of record.
As per claim 1:
Komiak discloses in Figs. 2 & 3-4:
A transmission line transformer comprising: 
a first transmission line (60) and a second transmission line (64) disposed at different positions in a thickness direction of a substrate (para [0034]), the first transmission line and the second transmission line being connected in series to each other (as seen in Fig. 2); 
and a third transmission line (62) disposed between the first transmission line and the second transmission line in the thickness direction of the substrate (as seen in Fig. 4), the third transmission line including a first end portion connected to one end portion of the first transmission line (backwards couple 66), and a second end portion that is grounded (54), 
wherein the first transmission line and the second transmission line are electromagnetically coupled to the third transmission line (being overlay transformers, para [0033]),
starting from a point at which the first transmission line is connected to the third transmission line, the first transmission line and the second transmission line extend to turn in a first turn direction, and the third transmission line extends to turn in a second turn direction that is opposite to the first turn direction (Fig. 2 discloses that the first and the second transmission line are provided with a current path in a first direction, and the third transmission line is provided with a 
and a number of turns of the first transmission line is greater than or equal to a number of turns of the third transmission line, or a number of turns of the second transmission line is greater than or equal to a number of turns of the third transmission line (Figs. 3A-B & 4 disclose each transmission line as a single turn, single layer transmission line).

As per claim 2:
Komiak discloses in Figs. 2 & 3-4:
the first transmission line and the second transmission line connected in series to each other form a transmission line such that an alternating current flowing through the transmission line induces an odd-mode current flowing through the third transmission line, the odd-mode current flowing in a direction opposite to a direction in which the alternating current flows (para [0030]).

	As per claim 3:
Komiak discloses in Figs. 2 & 3-4:
the first transmission line includes a third end portion (end connected to 66) that is the one end portion, the third end portion being connected to the first end portion of the third transmission line and to an external circuit (resistor 56 

As per claims 9-11:
Komiak discloses in Figs. 2 & 3-4:
the first transmission line, the second transmission line, and the third transmission line each comprise a conductor pattern whose dimension is larger in a width direction than in the thickness direction (upward and downward faces are broadsides, para [0032]), and the conductor pattern of the first transmission line, the conductor pattern of the second transmission line, and the conductor pattern of the third transmission line overlap each other at least partially in plan view (as seen in Fig. 3a).


Komiak discloses in Figs. 2 & 3-4:
the conductor pattern of the third transmission line has a - 59 -width that is larger than or equal to a width of the conductor pattern of the first transmission line and a width of the conductor pattern of the second transmission line (a detail consistent through Figs. 2-4), and the conductor pattern of the first transmission line and the conductor pattern of the second transmission line are disposed inside the conductor pattern of the third transmission line in the width direction (as seen in Fig. 3A & 4).

	As per claim 15:
	Komiak discloses in Figs. 1-4:
	An amplifying circuit comprising: 
at least one amplifying system (MMIC implemented as a power amplifier, para [0017]), each amplifying system of the at least one amplifying system including: an amplifying element (power transistor 38) that amplifies a high-frequency signal, and a transmission line transformer (overlay transformer 16 or 18) connected to an input terminal of the amplifying element (16 between input 12 and transistor 38) or an output terminal (18 between output 14 and transistor 38) of the amplifying element, 
the transmission line transformer including - 60 -a first transmission line (60) and a second transmission line (64) disposed at different positions in a thickness 
and a third transmission line (62) disposed between the first transmission line and the second transmission line in the thickness direction of the substrate (Fig. 4), the third transmission line including a first end portion connected to one end portion of the first transmission line (backwards couple 66), the one end portion being connected to the amplifying element, and a second end portion that is AC-grounded (54), wherein the first transmission line and the second transmission line are electromagnetically coupled to the third transmission line (being overlay transformers, para [0033]),
starting from a point at which the first transmission line is connected to the third transmission line, the first transmission line and the second transmission line extend to turn in a first turn direction, and the third transmission line extends to turn in a second turn direction that is opposite to the first turn direction (Fig. 2 discloses that the first and the second transmission line are provided with a current path in a first direction, and the third transmission line provided with a current path in an opposite direction, para [0030], such that the winding directions of the transmission lines of Fig. 2 further disclosed in Figs. 3A-B & 4 from the connecting starting point (backwards couple 66), may be considered to turn in opposite directions (clockwise and counter-clockwise)),
and a number of turns of the first transmission line is greater than or equal to a number of turns of the third transmission line, or a number of turns of the second transmission line is greater than or equal to a number of turns of the third .

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-8 & 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komiak (US PGPub 20180183396), a reference of record, with evidence provided by the teaching reference of Khorramabadi (US PGPub 20080036536).
As per claims 4-6:
Komiak discloses in Figs. 2 & 3-4:
the first transmission line, the second transmission line, and the third transmission line each have a similar shape in plan view.
	Komiak further discloses:
The overlay transformers may have any shape that meets the needs of the application, para [0035]).
Spiral inductors are known shape designs of inductive components (para [0041]).
Komiak does not disclose:

	Khorramabadi discloses in Figs. 28c-e:
		Rectangular, octagonal, and circular spiral windings that may be used in transformers (para [300]).
	At the time of filing, it would have been obvious to one of ordinary skill in the art for the transmission lines of the overlay transformer of Komiak to have a spiral design as an obvious alternative/equivalent shape, which may provide the benefit of meeting the needs (space, inductance, inductive coupling, etc.) of a specific design as taught by Komiak, and as a known in the art design for inductive components, as taught by Komiak and evinced by Khorramabadi.
	As a consequence of the combination, the first transmission line, the second transmission line, and the third transmission line each have a substantially spiral pattern in plan view.
	
	As per claim 7:
	Komiak discloses in Fig. 3A:
the first transmission line and the second transmission line each have a number of turns that is larger than or equal to a number of turns of the third transmission line (equal to).
	
	As per claim 8:
Komiak does not disclose:
the number of turns of the first transmission line and the number of turns of the second transmission line is twice or more the number of turns of the third transmission line.


	As per claims 13 & 14:
	Komiak does not disclose:
the conductor pattern of the first transmission line has a width that is larger than a width of the conductor pattern of the second transmission line.
	At the time of filing, it would have been obvious to one of ordinary skill in the art to adjust the width of the first transmission line to be larger than a width of the conductor pattern of the second transmission line as a design parameter that controls the impedance transformation of the overlay transformer, and further may be used to combine transmission line 64 and the resistor 58 by increasing the resistance of transmission line 64, as well-understood in the art, providing the further benefit of reducing the number of components.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komiak (US PGPub 20180183396) in view of Ohnishi (US PGPub 20090085666), both references of record.
As per claim 16:

the use of capacitors (30) between the ground connection of the overlay transformer with the ground of the MMIC (para [0019]).
Komiak does not disclose:
the second end portion of the third transmission line is connected to a power supply circuit, and the amplifying element is supplied with DC power through the third transmission line.
	Ohnishi discloses in Fig. 2:
the use of an AC grounding node (at Cpass, para [0090]) of a transmission line transformer coupled to a power amplifier output (abstract) for providing a bias voltage (operating voltage Vcc).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to provide an operating voltage to the ground connection of the overlay transformer of Komiak to provide the benefit of providing the drain bias through the overlay transformer, and reducing the need for the drain bias inductors 44A&B of Komiak et al., as is well understood in the art.

Response to Arguments
Applicant's arguments filed 08/04/2021 have been fully considered but they are not persuasive.
In para 2, page 9 of the applicant’s remarks, the applicant argues that:
Claims 17-20 were rejected under 35 U.S.C. § 112(b) as being indefinite. Claims 15, 17, and 18 are amended herein, thereby obviating 
The examiner respectfully disagrees. The applicant’s amendments do not overcome the 112(b) rejection, as proper antecedent basis for all of the elements of the amplifying systems has not been provided. Claim 15 has been amended to provide antecedent basis for a plurality of amplifying systems, and although the language is objected to, each amplifying system requires a transmission line transformer as per claim 15. Claims 17 & 18 further introduce two amplifying systems, without reference to to the “at least one amplifying system” of claim 15. The plain meaning of the limitations of claims 17 & 18 do not require the “two amplifying systems” to be the “at least one amplifying system” of claim 15. While this is supported in the specification, it is improper to import claim limitations from the specification, as per MPEP §2111.01. The applicant appears to be arguing that the at least one amplifying system is implied to comprise the 
	In para 6, page 9 to 10 of the applicant’s remarks, the applicant argues that:
Regarding independent claims 1 and 15, Komiak first does not teach or render obvious that "starting from a point at which the first transmission line is connected to the third transmission line, the first transmission line and the second transmission line extend to turn in a first turn direction, and the third transmission line extends to turn in a second turn direction that is opposite to the first turn direction." In rejecting these features as part of claim 4, the action acknowledges that Komiak is silent, but cites to [0035] to allege that "overlay transformers may have any shape that meets the needs of the application." However, because Komiak does not disclose any need for which the claimed configuration would be applicable, the teaching is insufficient to support the rejection. That is, because Komiak does not explicitly teach the claimed disclosure, there must be a reason to modify the configuration that is disclosed to the one that is claimed. The cited teaching only provides a motivation if there is a need that corresponds to the claimed configuration. But absent such a disclosed need, there is no motivation for the modification. In other words, there must be a rationale for selecting the particularly claimed configuration. Because neither Komiak nor the action provide such a rationale, the rejection is improper. Instead, the cited teaching in Komiak 
Therefore, as the prior art references fail to render all the limitations in claims 1 and 15 obvious, it is respectfully requested that the rejection of the claim be withdrawn. 
	
The examiner respectfully disagrees. The applicant appears to be misinterpreting the rejection of claims 4-6. As per the rejection of claims 4-6 in the non-final office action dated 05/04/2021, Komiak does not disclose that “the first transmission line, the second transmission line, and the third transmission line each have a substantially spiral pattern in plan view.” The examiner expressly noted that Komiak does disclose that Komiak discloses in Figs. 2-4 that the first transmission line, the second transmission line, and the third transmission line each have a similar shape in plan view, and the first transmission line and the second transmission line extend to turn in a first turn direction and the third transmission line extends to turn in a second turn direction that is opposite to the first turn direction, starting from a point at which the first transmission line is connected to the third transmission line. Specifically, Fig. 2 discloses that the first and the second transmission line are provided with a current path in a first direction, and the third transmission line is provided with a current path in an opposite direction, para [0030], such that the winding directions of the transmission lines of Fig. 2 further disclosed in Figs. 3A-B & 4 from the connecting starting point (backwards couple 66), may be considered to turn in opposite directions (clockwise and counter-clockwise). As per the other limitations of claims 4-6, the examiner has provided appropriate 
In the second part of page 10 of the applicant’s remarks, the applicant argues that:
With further regard to claims 4-6, the action acknowledges that Komiak is silent regarding the claimed spiral shape but nevertheless finds the feature obvious based on Komiak [0035]. As discussed above, however, the general disclosure of [0035] is insufficient to teach the particularly claimed spiral shape unless there is also a disclose of a particular need that would actually lead one of ordinary skill to that shape. The action further cites to Komiak [0041] to teach that spiral shapes are known. However, therein, Komiak's discussion relates only to a drain bias rather than the cited overlay transformers. Moreover, Komiak does not even describe using a spiral inductor, rather, the reference describes using an octagonal approximation. Still, the mere acknowledgement that spiral inductors or lines exist does not solve the deficiencies in the reference. That is, the question is not whether spiral transmission line shapes themselves are known, but rather, whether it would have been obvious to include them in an overlay transformer in the manner claimed. Because nothing in the reference teaches or suggests the particularly 

The examiner respectfully disagrees. The combination is not the replacement of the transmission lines with the drain bias inductor, but the replacement of the transmission line shape with an art-recognized alternative/equivalent that is able to provide the same function. The transmission lines of a transformer act as inductors (broad-side coupling, cited by Komiak para [0033] is known in the art to provide inductive coupling between transmission lines), with spiral shapes being well-understood in the art as an inductor shape (as disclosed per Komiak para [0041]). As Komiak addresses the possibility of using alternative winding shapes (para [0035]), it would be obvious for a spiral winding shape to be used as an art-recognized alternative/equivalent transmission line shape that provides the same function, and may be able to provide the benefit of the shape dependent properties of spiral inductor (number of turns on a single layer, inductive coupling factor, etc.). Further evidence may be found for this in Figs. 28c-e, para [0300] of the teaching reference of Khorramabadi (US PGPub 20080036536).
In the last paragraph of page 10 of the applicant’s remarks, the applicant argues that:
With further regard to claim 8, the action acknowledges that Komiak does not teach the claimed number of turns, but alleges it would have been obvious for "the benefit of adjusting the transformation ratio of the transformer." However, nothing in Komiak gives any one of ordinary skill in  Komiak always identifies the transformation ratio as 9:1, and never provides any reason why it would be desirable to change that ratio. In other words, the primary purpose of the reference is to provide an overlay transformer having a 9:1 ratio. The proposed modification of Komiak would change this ratio and therefore make the overlay transformer unsatisfactory for its intended purpose. Such a rationale is not proper to support a rejection. See MPEP § 2143.01(V).

	The examiner respectfully disagrees. While Komiak does disclose the 9:1 ratio, Komiak specifically notes that the transformer is used for conversion between a high impedance and a low impedance, and attributes the 9:1 ratio to specific embodiments. No teaching is provided that discourages other ratios, and lower ratios (4:1) are provided as an example of a ratio currently used in prior art (para [0003]). As such, an alteration of a transformation ratio does not disable the transformer from converting between high and low impedances, and does not render the transformer as unsatisfactory for its intended purpose. The transformation ratio is a known in the art design parameter for an impedance transformer that is used to meet specific impedance requirements, such as standard impedances (e.g. 50 Ohms, para [0035]).
	In the full paras of page 11 of the applicant’s remarks, the applicant argues that:
With further regard to claims 9-12, the action again cites to Komiak Fig. 3A and [0032] as teaching that the transmission lines may be of any shape, and have a width dimension that is larger than in a thickness ed on to show particular sizes if the specification is completely silent on the issue." 
Hockerson-Halberstadt, Inc. v. Avia Group Int'l, 222 F.3d 951, 956 (Fed. Cir. 2000) (emphasis added); see also MPEP § 2125(II). Here, if anything Komiak states that the figures are not to be relied on for scale. Komiak, [0007] "[E]lements may not be drawn to scale." In view of the above, reliance on the figures to the claimed teach relative thicknesses is improper and the reference does not render obvious the features in claims 9-12. 
With still further regard to claims 13 and 14, the action acknowledges that Komiak is silent regarding the widths of the transmission lines, but alleges that such a feature may be adjusted as a "design parameter that controls the impedance transformation of the overlay transformer," and "may be used to combine transmission line 64 and resistor 58 by increasing the resistance of transmission line 64 [thereby] reducing the number of components." However, none of these benefits is supported by the prior art of record. Moreover, they go against 

	The examiner respectfully disagrees. While relative comparisons of Figures in publication such as Komiak are limited in use due to scale concerns, Komiak is clear in the use of the language “broadside” and “edge.” It is well-understood in the art that the broadside of a transmission line is the widest side, and the edge side is the thinnest side. The term “broad” is a relative term that is used in comparison to “narrow,” wherein broad may be defined as “extending far and wide” or “wide in range or amount” (https://www.merriam-webster.com/dictionary/broad), with the term “broadside” being a broad or unbroken surface (https://www.merriam-webster.com/dictionary/broadside). In contrast, the term “edge” may be defined as “the narrow part adjacent to a border” or “a line or line segment that is the intersection of two plane faces (as of a pyramid) or of two planes” (https://www.merriam-webster.com/dictionary/edge), as in the area where two broad sides meet in a rectangular object. As such, Komiak discloses that the width 
	Applicant’s arguments regarding Claims 13 & 14 are further not persuasive, Komiak’s concerns regarding size is not a teaching against any change in size, but merely an acknowledgement that size constraints are a consideration in circuit design. Furthermore, the applicant argues that resistor 58 would render the transformer unsatisfactory as a low impedance circuit, however “low impedance” is a relative term that is not defined in Komiak, and as the impedance of the resistor 58 is based on resistor 56, described as a low impedance resistor, the resistor 58 may be considered low impedance itself. Furthermore, the resistor 58 is shown as a component of the circuit, such that its inclusion does not disrupt the function of the transformer, as implied by the applicant.
	In the first para of page 12 of the applicant’s arguments, the applicant argues that: 
With further regard to claim 16, the action cites to Ohnishi Fig. 2 as teaching a power supply Vcc connected to a second end of the third transmission line (read as line Lin), which provides a bias voltage to amplifying transistor Q. The action alleges that it would have been obvious to combine Ohnishi with Komiak for "providing the drain bias through the overlay transformer, and reducing the need for the drain bias inductors 44A and 44B of Komiak." However, in Komiak, the bias inductors 44A and 44B are connected to the wide transmission lines 42A and 42B, not the overlay transformers 16, 18; and the overlay transformers 16, 18 serve a 

	The examiner respectfully disagrees. The applicant’s assertion that the overlay transformers serve a completely different purpose than the transmission line transformer of Onishi is not correct, in that the transformer of Komiak is used for impedance matching (para [0041]), and the transmission line transformer of Onishi is used for impedance matching (abstract). Bias of Komiak is applied to wide transmission lines 42A and 42B, which are the inputs the overlay transformer 18. Onishi discloses that the stub line (secondary line Lin) of an impedance matching transformer may be used for supplying a bias voltage (Fig. 2) in an amplifying circuit. As such, it is a replacement of the bias and inductors of Komiak for the bias of Onishi to the overlay transformer. The benefit is one of minimization and reduction of parts, which provides appropriate motivation.
	The applicant’s arguments pertaining to claims 1-20 are not persuasive, and claims 1-20 are rejected over Komiak, Komiak and Onishi, or under 112(b).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571) 272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Samuel S Outten/Examiner, Art Unit 2843